Order filed November 7, 2012




                                         In The

                         Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00624-CR
                                    ____________

                        ROBERTO CANALES MANCIAS, Appellant

                                           V.

                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 337th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1323660


                                        ORDER

       Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the pre-sentence
investigation report.

       The Harris County District Clerk is directed to file a supplemental clerk=s record
on or before November 19, 2012, containing the pre-sentence investigation report.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM